                        UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

JOSHUA DICKINSON,            ˸
                             ˸
     Plaintiff,              ˸
V.                           ˸                       CASE NO.: CV-19-00706
                             ˸
MOBILE COUNTY ALABAMA,       ˸
MOBILE COUNTY SHERIFF SAM    ˸
COCHRAN and MOBILE METRO JAIL:
WARDEN NOAH PRICE “TREY”     ˸
OLIVER, III,                 ˸
                             ˸
     Defendants.             ˸

      DEFENDANT SAM COCHRAN AND NOAH PRICE OLIVER, III’s MOTION TO
             DISMISS PLAINTIFF’S THIRD AMENDED COMPLAINT

      COMES NOW the Defendants, Sam Cochran, Sheriff of Mobile County (hereinafter

“Sheriff Cochran”) and Noah Price “Trey” Oliver, III, Warden of Metro Jail (hereinafter “Warden

Oliver”) (and collectively referred to herein as Defendants) and pursuant to Rule 12(b)(6) of the

Federal Rules of Civil Procedure hereby move this Honorable Court to dismiss all of the claims

made against them in Plaintiff’s Third Amended Complaint, filed January 9, 2020. (Doc. 51). As

grounds for this motion, Defendants state as follows:

      1.      As stated in their reply brief in support of their motion to dismiss Plaintiff’s Second

Amended Complaint (see Doc. 54), in substance Plaintiff’s Third Amended Complaint adds a

host of individual corrections officer defendants, Naphcare, Inc. (the medical provider at the

Mobile County Metro Jail), and a nurse employed by Naphcare. The allegations against Sheriff

Cochran and Warden Oliver in the Third Amended Complaint are functionally identical to the

Amended Complaint. (Compare Doc. 30 with Doc. 51 ).

      2.      Therefore, in an effort to bolster judicial economy, Defendants adopt and



                                                1
incorporate as if fully stated herein their motion to dismiss the Second Amended Complaint as

well as Plaintiff’s response to it and their reply brief in support. (See Docs. 31, 49, & 54). For

the reasons stated therein, Plaintiff’s Third Amended Complaint is also due to be dismissed as to

Sheriff Cochran and Warden Oliver.

       WHEREFORE, PREMISES CONSIDERED, all claims against Sheriff Cochran and

Warden Oliver should be dismissed.




                                             Respectfully submitted,

                                             s/K. Paul Carbo, Jr
                                             K. PAUL CARBO, JR. (CARBK8014)
                                             paul.carbo@atchisonlaw.com
                                             Attorney for Defendants



                                             s/Michael M. Linder, Jr.
                                             MICHAEL M. LINDER, JR. (LINDM7310)
                                             michael.linder@atchisonlaw.com
                                             Attorney for Defendants




THE ATCHISON FIRM, P.C.
3030 Knollwood Drive
Mobile, AL 36693
(251) 665-7200



                                CERTIFICATE OF SERVICE

      I hereby certify on this the 16th day of January, 2020, that I have filed the foregoing using
the CM/ECF system, which will send electronic notification to all counsel of record.

                                                2
s/Michael M. Linder, Jr.
MICHAEL M. LINDER, JR.




  3
